Nationstar Mtge., LLC v Paganini (2021 NY Slip Op 00851)





Nationstar Mtge., LLC v Paganini


2021 NY Slip Op 00851


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2018-03421
2018-04692
 (Index No. 52059/16)

[*1]Nationstar Mortgage, LLC, respondent,
vCelso Paganini, appellant, et al., defendants.


Clair & Gjertsen, White Plains, NY (Lancelot E. Colquitt of counsel), for appellant.
McCalla Raymer Leibert Pierce, LLC, New York, NY (Sean Howland of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Celso Paganini appeals from (1) an order of the Supreme Court, Westchester County (Sam D. Walker, J.), dated June 30, 2017, and (2) an order of the same court entered January 30, 2018. The order dated June 30, 2017, insofar as appealed from, denied that branch of that defendant's motion which was pursuant to CPLR 5015 to vacate so much of an order of the same court dated April 6, 2012, as determined that the plaintiff had standing to maintain this action. The order entered January 30, 2018, insofar as appealed from, after a framed-issue hearing to determine whether the plaintiff complied with the requirements of RPAPL 1304, in effect, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant and for an order of reference.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the orders are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Nationstar Mtge., LLC v Paganini, ___ AD3d ___ [Appellate Division Docket No. 2019-02899; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
RIVERA, J.P., CHAMBERS, MILLER and BRATHWAITE NELSON, JJ., concur.

2018-03421	DECISION & ORDER ON MOTION
2018-04692
Nationstar Mortgage, LLC, respondent,
v Celso Paganini, appellant, et al., defendants.
(Index No. 52059/16)

Motion by the respondent, inter alia, to dismiss the appeals from an order dated June 30, 2017, and an order entered January 30, 2018, inter alia, on the ground that no appeal lies from an order denying leave to reargue. By decision and order on motion of this Court dated December 11, 2018, that branch of the motion which is to dismiss the appeals was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, and the papers filed in opposition thereto, and upon the argument of the appeals, it is
ORDERED that the branch of the motion which is to dismiss the appeals on the ground that no appeal lies from an order denying leave to reargue is denied.
RIVERA, J.P., CHAMBERS, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court